            Case 1:21-cr-10047-RGS Document 15 Filed 03/02/21 Page 1 of 7



                                                     U.S. Department of Justice

                                                     Andrew E. Lelling
                                                     United States Attorney
                                                     District of Massachusetts


Main Reception: (617) 748-3100                       John Joseph Moakley United States Courthouse
                                                     1 Courthouse Way
                                                     Suite 9200
                                                     Boston, Massachusetts 02210

                                                     February 2, 2021

Sandra M. Hanna
Bruch Hanna LLP
1099 New York Avenue, NW
Suite 500
Washington, DC 20001

Nelson A. Boxer
Petrillo Klein & Boxer LLP
655 Third Avenue, 22nd Floor
New York, NY 10017

       Re:      United States v. Mark Joseph Ahn
                Criminal No.

Dear Ms. Hanna and Mr. Boxer:

        The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Mark Joseph Ahn (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

       1.       Change of Plea

       No later than March 1, 2021, Defendant will waive Indictment and plead guilty to an
Information charging him with two counts of securities fraud based upon misappropriation of
material nonpublic information, in violation of 18 U.S.C. § 1348. Defendant admits that he
committed the crime of securities fraud specified in these counts and is in fact guilty of each one.
Defendant also agrees to waive venue, to waive any applicable statute of limitations, and to waive
any legal or procedural defects in the Information.

       2.       Penalties

        Defendant faces the following maximum penalties on each count of the Information:
incarceration for 25 years; supervised release for 5 years; a fine of $250,000 or twice the gross
gain/loss, whichever is greater; a mandatory special assessment of $200; restitution; and forfeiture
to the extent charged in the Information.
            Case 1:21-cr-10047-RGS Document 15 Filed 03/02/21 Page 2 of 7




       3.       Sentencing Guidelines

       The parties agree that the offense guideline applicable to the offenses of conviction is
USSG § 2B1.4, Insider Trading, and that, based on the following calculations, Defendant’s total
“offense level” under the Guidelines is 13:

                a) Defendant’s base offense level is 8, because the offenses of conviction involved
                   insider trading (USSG § 2B1.4(a));

                b) Defendant’s offense level is increased by 6, because Defendant’s gain from the
                   offenses of conviction was more than $40,000 and not more than $95,000
                   (USSG § 2B1.4(b)(1), 2B1.1(b)(1)(D));

                c) Defendant’s offense level is increased by 2, because the offenses of conviction
                   involved the abuse of a position of trust (USSG § 3B1.3); and

                d) Defendant’s offense level is decreased by 3, because Defendant has accepted
                   responsibility for Defendant’s crimes (USSG § 3E1.1).

       Defendant reserves the right to argue for a below-guideline sentence.

       Defendant understands that the Court is not required to follow this calculation or even to
sentence Defendant within the Guidelines and that Defendant may not withdraw his guilty plea if
Defendant disagrees with how the Court calculates the Guidelines or with the sentence the Court
imposes.

        Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (himself or through counsel)
indicates that he does not fully accept responsibility for having engaged in the conduct underlying
each of the elements of the crimes to which he is pleading guilty; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

       If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

       Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

       4.       Sentence Recommendation

       The U.S. Attorney agrees to recommend the following sentence to the Court:

                a) incarceration at the low end of the Guidelines sentencing range as calculated by
                   the parties in Paragraph 3;

                                                 2
            Case 1:21-cr-10047-RGS Document 15 Filed 03/02/21 Page 3 of 7




                b) a fine within the Guidelines sentencing range as calculated by the parties in
                   Paragraph 3, unless the Court finds that Defendant is not able, and is not likely
                   to become able, to pay a fine;

                c) 24 months of supervised release;

                d) a mandatory special assessment of $200, which Defendant must pay to the Clerk
                   of the Court by the date of sentencing;

                e) restitution as ordered by the Court; and

                f) forfeiture as set forth in Paragraph 6.

       5.       Waiver of Appellate Rights and Challenges to Conviction or Sentence

        Defendant has the right to challenge his/her conviction and sentence on “direct appeal.”
This means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

       Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

                a) He will not challenge his conviction on direct appeal or in any other proceeding,
                   including in a separate civil lawsuit; and

                b) He will not challenge any prison sentence of 18 months or less or any court
                   orders relating to forfeiture, restitution, fines or supervised release. This
                   provision is binding even if the Court’s Guidelines analysis is different than the
                   one in this Agreement.

       The U.S. Attorney agrees that, regardless of how the Court calculates Defendant’s
sentence, the U.S. Attorney will not appeal any sentence of imprisonment of 12 months or more.

         Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence (to the extent set forth in subparagraph (b), above) will be final when the Court issues
a written judgment after the sentencing hearing in this case. That is, after the Court issues a written
judgment, Defendant will lose the right to appeal or otherwise challenge his conviction and
sentence (to the extent set forth in subparagraph (b), above), regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in
the first place.

       Defendant acknowledges that he is agreeing to give up these rights at least partly in
                                            3
            Case 1:21-cr-10047-RGS Document 15 Filed 03/02/21 Page 4 of 7




exchange for concessions the U.S. Attorney is making in this Agreement.
        The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have his conviction or sentence overturned.

       6.       Forfeiture

        Defendant understands that the Court will, upon acceptance of Defendant’s guilty plea,
enter an order of forfeiture as part of Defendant’s sentence, and that the order of forfeiture may
include assets directly traceable to Defendant’s offense, assets used to facilitate Defendant’s
offense, substitute assets and/or a money judgment equal to the value of the property derived from,
or otherwise involved in, the offense.

       The assets to be forfeited specifically include, without limitation, the following:

       $49,421.07, to be entered in the form of an Order of Forfeiture (Money Judgment).

       Defendant admits that $49,421.07 is subject to forfeiture on the grounds that it is equal to
the amount of proceeds the Defendant derived from the offenses.

         Defendant acknowledges and agrees that the amount of the forfeiture money judgment
represents proceeds the Defendant obtained (directly or indirectly), and/or facilitating property
and/or property involved in, the crimes to which Defendant is pleading guilty and that, due at least
in part to the acts or omissions of Defendant, the proceeds or property have been transferred to, or
deposited with, a third party, spent, cannot be located upon exercise of due diligence, placed
beyond the jurisdiction of the Court, substantially diminished in value, or commingled with other
property which cannot be divided without difficulty. Accordingly, Defendant agrees that the
United States is entitled to forfeit as “substitute assets” any other assets of Defendant up to the
value of the now missing directly forfeitable assets.

        Defendant agrees to consent to the entry of an order of forfeiture for such property and
waives the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J), 32.2, and 43(a)
regarding notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the
change-of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the
forfeiture in the judgment. Defendant understands and agrees that forfeiture shall not satisfy or
affect any fine, lien, penalty, restitution, cost of imprisonment, tax liability or any other debt owed
to the United States.

        If the U.S. Attorney requests, Defendant shall deliver to the U.S. Attorney within 30 days
after signing this Plea Agreement a sworn financial statement disclosing all assets in which
Defendant currently has any interest and all assets over which Defendant has exercised control, or
has had any legal or beneficial interest. Defendant further agrees to be deposed with respect to
Defendant’s assets at the request of the U.S. Attorney. Defendant agrees that the United States
Department of Probation may share any financial information about the Defendant with the United
                                                 4
          Case 1:21-cr-10047-RGS Document 15 Filed 03/02/21 Page 5 of 7




States Attorney’s Office.
        Defendant also agrees to waive all constitutional, legal, and equitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.

         Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

         7.    Civil Liability

        This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.

         8.    Breach of Plea Agreement

         Defendant understands that if he breaches any provision of this Agreement, violates any
condition of Defendant’s pre-trial release or commits any crime following Defendant’s execution
of this Plea Agreement, Defendant cannot rely upon such conduct to withdraw his guilty plea.
Defendant’s conduct, however, would give the U.S. Attorney the right to be released from his
commitments under this Agreement, to pursue any charges that were, or are to be, dismissed under
this Agreement, and to use against Defendant any of Defendant’s statements, and any information
or materials he provided to the government during investigation or prosecution of his case—even
if the parties had entered any earlier written or oral agreements or understandings about this issue.

        Defendant also understands that if he breaches any provision of this Agreement or engages
in any of the aforementioned conduct, he thereby waives any defenses based on the statute of
limitations, constitutional protections against pre-indictment delay, and the Speedy Trial Act, that
Defendant otherwise may have had to any charges based on conduct occurring before the date of
this Agreement.

         9.    Who is Bound by Plea Agreement

         This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

         10.   Modifications to Plea Agreement

       This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

                                         *       *       *
                                                 5
         Case 1:21-cr-10047-RGS Document 15 Filed 03/02/21 Page 6 of 7




       If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Kriss Basil.

                                                   Sincerely,

                                                   ANDREW E. LELLING
                                                   United States Attorney

                                            By:
                                                    Stephen E. Frank
                                                    Chief
                                                    Securities, Financial & Cyber Fraud Unit

                                                    Jordi de Llano
                                                    Seth Kosto
                                                    Deputy Chiefs
                                                    Securities, Financial & Cyber Fraud Unit
                                                                              Digitally signed by KRISS BASIL
                                                    KRISS BASIL               Date: 2021.02.02 11:04:56
                                                                              -05'00'

                                                    Kriss Basil
                                                    Assistant U.S. Attorney




                                               6
         Case 1:21-cr-10047-RGS Document 15 Filed 03/02/21 Page 7 of 7




                       ACKNOWLEDGMENT OF PLEA AGREEMENT

       I have read this letter and discussed it with my attorney. The letter accurately presents my
agreement with the United States Attorney’s Office for the District of Massachusetts. There are no
unwritten agreements between me and the United States Attorney’s Office, and no United States
government official has made any unwritten promises or representations to me in connection with
my guilty plea. I have received no prior offers to resolve this case.

       I understand the crimes I am pleading guilty to, and the maximum penalties for those
crimes. I have discussed the Sentencing Guidelines with my lawyer and I understand the
sentencing ranges that may apply.

       I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charge(s) against me, possible
defenses I might have, the terms of this Agreement and whether I should go to trial.

        I am entering into this Agreement freely and voluntarily and because I am in fact guilty of
the offenses. I believe this Agreement is in my best interest.



                                                 Mark Joseph Ahn
                                                 Defendant
                                                                   2-4-21
                                                 Date:

       I certify that Mark Joseph Ahn has read this Agreement and that we have discussed what
it means. I believe Mr. Ahn understands the Agreement and is entering into it freely, voluntarily,
and knowingly. I also certify that the U.S. Attorney has not extended any other offers regarding a
change of plea in this case.


                                                 Sandra M. Hanna, Esq.
                                                 Nelson A. Boxer, Esq.
                                                 Attorneys for Defendant

                                                 Date:




                                                7
